DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawlowski et al (US 2009/0217516 A1).
In regard to claim 18, Pawlowski et al discloses a substrate, comprising: a plurality of inactive areas; and a plurality of eyepiece areas disposed between the plurality of inactive areas, each eyepiece area defining an area of the substrate to have an optical device eyepiece formed thereon page 5, sections [0060-0063], Figure 2, “11, 13”), but does not specifically disclose wherein the plurality of eyepiece areas each having: a target thickness distribution across the eyepiece area, the target thickness distribution defined by a distance between a top surface and a bottom surface of the substrate at the eyepiece area.
However, Pawlowski et al teaches wherein the plurality of eyepiece areas each has: a target thickness distribution across the eyepiece area, the target thickness distribution defined by a distance between a top surface and a bottom surface of the substrate at the eyepiece area (page 5, section [0063] and claim 42, re: the glass wafers 13 with a tolerance of the average thickness of less than ± 10 micrometers).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the plurality of eyepiece areas to each have: a target thickness distribution across the eyepiece area defined by a distance between a top surface and a bottom surface of the substrate at the eyepiece area since Pawlowski et al teaches wherein the glass wafers have a tolerance of the average thickness of less than ± 10 micrometers.
Regarding claim 19, the target thickness distribution of Pawlowski et al would inherently be formed at the plurality of eyepiece areas and the plurality of inactive areas, this being reasonably assumed from the tolerance of the average thickness of the glass wafers 13 produced from the glass plates having a tolerance of the average thickness of less than ± 10 micrometers (page 5, section [0060-0063]).
Claim(s) 1, 9, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawlowski et al (US 2009/0217516 A1) in view of Folta et al (US 2002/0135778 A1).
In regard to claims 1 and 10, Pawlowski et al discloses a method, comprising: measuring a base substrate thickness distribution across a base substrate (Claim 42, page 5, sections [0060-0063], Figure 2, “13, 11” re: producing and measuring glass wafers 13 on plate 11, with a tolerance of the average thickness of less than ±10 micrometers), but does not specifically disclose said method comprising planarizing a base substrate having a base substrate thickness distribution; determining a target thickness change determined by subtracting the base substrate thickness distribution from a target thickness distribution, which corresponds to a thickness across one or more eyepiece areas of a substrate to be formed; and forming a substrate having the target thickness distribution at the one or more eyepiece areas.  
However, Pawlowski et al discloses wherein the thickness measurement is used to carry out a sorting into at least two groups such that the wafers of at least one sorted group of wafers have a layer thickness tolerance of less than ±10 micrometers (page 5, section [0060]) and within the same field of endeavor, Folt et al teaches that it is desirable to form a substrate having a target thickness distribution by modifying (i.e. planarizing) a surface of an optical substrate until the measured difference between the reference and real surface is equal to the value calculated from the specification of the optics (page 2, sections [0036-0038], Figure 2).  Therefore, it would have been obvious to one of ordinary skill in the art for the method of Pawlowski et al to comprise the steps as claimed, since Folt et al teaches that it is desirable in order to form a substrate having a target thickness distribution.
Regarding claims 9 and 17, Folt et al further teaches wherein the target thickness change determines a change to the base substrate thickness distribution to form the target thickness distribution (page 2, sections [0036-0038], Figure 2).  

Allowable Subject Matter
Claims 2-8, 11-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claims 2 and 3: a method as claimed, specifically wherein the forming the substrate having the target thickness distribution includes disposing a resist over the base substrate and developing the resist utilizing a lithography process to form a gray-tone distribution having a thickness distribution corresponding to the target thickness distribution.  
The prior art fails to teach a combination of all the claimed features as presented in claims 4-6: a method as claimed, specifically comprising disposing an index matched layer over the base substrate.  
The prior art fails to teach a combination of all the claimed features as presented in claim 7: a method as claimed, specifically comprising forming an optical device eyepiece at each of the eyepiece areas, the optical device eyepiece having the target thickness distribution at each of the eyepiece areas, the optical device eyepiece including a plurality of optical device structures.  
The prior art fails to teach a combination of all the claimed features as presented in claim 8: a method as claimed, specifically wherein the forming the substrate having the target thickness distribution includes disposing a resist over the base substrate with an inkjet printing process, the resist having a thickness distribution corresponding to the target thickness distribution and performing a transfer etch into the substrate, the transfer etch forming the target thickness distribution in the substrate.  
The prior art fails to teach a combination of all the claimed features as presented in claims 11 and 12: a method as claimed, specifically wherein the forming the substrate having the target thickness distribution includes disposing a resist over the base substrate and developing the resist utilizing a lithography process to form a gray-tone distribution having a thickness distribution corresponding to the target thickness distribution.  
The prior art fails to teach a combination of all the claimed features as presented in claims 13-15: a method as claimed, specifically comprising disposing an index matched layer over the base substrate.  
The prior art fails to teach a combination of all the claimed features as presented in claim 16: a method as claimed, specifically wherein the forming the substrate having the target thickness distribution includes disposing a resist over the base substrate with an inkjet printing process, the resist having a thickness distribution corresponding to the target thickness distribution and performing a transfer etch into the substrate, the transfer etch forming the target thickness distribution in the substrate.  
The prior art fails to teach a combination of all the claimed features as presented in claim 20: a method as claimed, specifically wherein the optical device eyepiece formed at each of the eyepiece areas includes a plurality of optical device structures corresponding to the target thickness distribution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        December 17, 2022